       Case 3:12-cr-02999-BEN Document 55 Filed 05/15/20 PageID.194 Page 1 of 2


 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6   CARLOS ALBERTO GARCIA,                             Case No.: 19-cv1353-BEN
                                          Movant,                 12-cr-2999-BEN
 7
 8   v.                                                 ORDER DENYING MOTION TO
                                                        VACATE, SET ASIDE, OR
 9   UNITED STATES OF AMERICA,
                                                        CORRECT A SENTENCE UNDER
10                                   Respondent.        28 U.S.C. § 2255
11
12         Movant Carlos Alberto Garcia filed a Motion to Vacate, Set Aside, or Correct a
13   Sentence pursuant to 28 U.S.C. § 2255 on March 7, 2014. Docket No. 41. The motion
14   was denied on November 3, 2015. Order, Docket No. 47. On July 19, 2019, Garcia filed
15   a second motion for relief pursuant to 28 U.S.C. § 2255. Docket No. 49.
16         Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a
17   district court has only limited authority to hear a claim presented in a second or
18   successive habeas motion. “The court must deny a second or successive motion unless
19   the court of appeals first certifies that the motion relies on a new rule of constitutional
20   law that is retroactively applicable or presents new evidence that meets the criteria set
21   forth in § 2255(h).” Mitchell v. United States, No. 18-17031, 2020 WL 2078991, at *6
22   (9th Cir. Apr. 30, 2020) (citing Burton v. Stewart, 549 U.S. 147, 149 (2007); Gonzalez v.
23   Crosby, 545 U.S. 524, 531–32 (2005)).
24         Garcia has not obtained the necessary approval from the Court of Appeals to
25   prosecute his second motion. Therefore, the Motion to Vacate, Set Aside or Correct
26   Sentence is DENIED.
27         A court may issue a certificate of appealability where the movant has made a
28   “substantial showing of the denial of a constitutional right,” and reasonable jurists could
                                                    4
                                                                                       19-cv1353-BEN
                                                                                       12-cr-2999-BEN
      Case 3:12-cr-02999-BEN Document 55 Filed 05/15/20 PageID.195 Page 2 of 2


 1   debate whether the motion should have been resolved differently, or that the issues
 2   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
 3   322, 335 (2003). This Court finds that Movant has not made the necessary showing. A
 4   certificate of appealability is therefore DENIED.
 5         IT IS SO ORDERED.
 6   Dated: May 15, 2020                                 ______________________________
                                                         HON. ROGER T. BENITEZ
 7
                                                         United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                                   19-cv1353-BEN
                                                                                   12-cr-2999-BEN
